Ingraham, P. J.
I am not willing to concede that even in cases of personal torts committed in foreign countries, the Supreme Court has not jurisdiction of an action for damages where the parties are within the jurisdiction of the court. That jurisdiction depends upon the person and not on the place where the acts complained of took j>lace. Although in such cases some judges have expressed an opinion that the courts could refuse to exercise such jurisdiction, I do not understand the rule to have been extended to actions for fraud in regard to property, even if such fraud was committed in another country. That fact might have weight upon a question of hail, hut ought not to on a question of jurisdiction. A party may be without any redress if a person may commit a fraud in another state and immediately *331remove into this state, unless the courts could entertain an action for redress therefor.
I concur with Davies, J. in Mussina v. Belden, (6 Abb. Rep. 165,) in the decision that the courts of this state have jurisdiction of actions for torts in regard to property, although they were committed out of the state, and although the parties were resident abroad, if the defendant was served with process in the state. The judgment should be affirmed.
Geo. G. Barnard, J. concurred.